DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
Claim 5, line 8, and claim 10, line 8, recite “constituted of”.  This phrase will be interpreted as an open-ended phrase equivalent to “comprising”.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Claim 12 recites that “a mean gap (arithmetic mean) of pores in the granulated body particle is adjusted to be in a range of 0.5 to 50µm”.  There is no description of “mean gap” in the specification.  The only recitation of the range of 0.5 to 50µm is in ¶ [0031] for pore diameter, and the only descriptions of arithmetic means are in ¶ [0007], [0008], and [0010] with respect to sphericity, pore diameter, and precipitated crystal size.

Claim Objections
Claim 13 is objected to because of the following informalities:  Line 3 recites “20 m2/g”.  In “m2/g”, it appears the 2 should be a superscript.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5, line 2 recites that the porous fired granulated body is “formed by consolidating”.  It is unclear if a consolidating step is a required step of the claimed process because it is recited passively in the preamble, rather than being recited positively in the body of the claim.  
Claim 5 recites “letting mainly interconnected pores remain in network form” in line 3.  It is unclear what “mainly” means, or what it is modifying, in this phrase.  For example, it could mean that the elements remaining in network form are mostly interconnected pores, or it could mean that the pores remaining in network form are mostly interconnected.
The term “numerous” in claims 5 and 10 is a relative term which renders the claim indefinite. The term “numerous” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear how many particles or crystals are required.
The term “fine” in claims 5, 6, 7, and 10 is a relative term which renders the claim indefinite. The term “fine” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what alumina powder characteristics are required.
Claim 5, lines 11-12, recite “spraying a crystal precipitating agent on the raw material, loaded from an upper portion side”.  It is unclear if it is the crystal precipitating agent, or the raw material, or both, that is being loaded from an upper portion side.
Claim 5, lines 21-23, recites “a process of making the tertiary sprayed raw material…be particle-size-adjusted to the granulated body of a required diameter”.  It is unclear what “be particle-size-adjusted to the granulated body of a required diameter” means as a process step, or what being “particle-size-adjusted” means relative to the granulated body.  Additionally, there is insufficient antecedent basis in the claim for the limitation “the granulated body of a required diameter”.  
Claim 10 recites the limitation "the porous fired granulated body" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10, lines 1-2, recites that the porous fired granulated body is “formed by consolidating”.  It is unclear if a consolidating step is a required step of the claimed process because it is recited passively in the preamble, rather than being recited positively in the body of the claim.  
Claim 10 recites “letting mainly interconnected pores remain in network form” in lines 3-4.  It is unclear what “mainly” means, or what it is modifying, in this phrase.  For example, it could mean that the elements remaining in network form are mostly interconnected pores, or it could mean that the pores remaining in network form are mostly interconnected.
Claim 10, lines 11-12, recite “spraying a crystal precipitating agent on the raw material, loaded from an upper portion side”.  It is unclear if it is the crystal precipitating agent, or the raw material, or both, that is being loaded from an upper portion side.
Claim 10, lines 21-23, recites “a process of making the tertiary sprayed raw material…be particle-size-adjusted to the granulated body of a required diameter”.  It is unclear what “be particle-size-adjusted to the granulated body of a required diameter” means as a process step, or what being “particle-size-adjusted” means relative to the granulated body.  Additionally, there is insufficient antecedent basis in the claim for the limitation “the granulated body of a required diameter”.

Allowable Subject Matter
Claims 5-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Forming a granulated ceramic body is known in the art (e.g., US 2002/0142146 A1; US 6,472,075 B1; US 6,245,439 B1; US 4,307,051).  However the claimed sub-processes of the granulating process are not fairly taught or suggested in the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169. The examiner can normally be reached Monday to Friday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571) 270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIN SNELTING/Primary Examiner, Art Unit 1741